Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-14 and 16-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. (US Pub No. 2017/0040306 A1 and Kim hereinafter, IDS submitted)
Regarding Claim 1, Kim discloses (figs. 1-9) an electronic device, comprising:
 a housing (a cover or enclosure, [0056]) and a display (14, [0053]) in the housing that is configured to display an image, wherein the display comprises:
 a set of display panel tiles (24, LED and fig.9) each of which has pixels and each of which has display panel contacts, 
wherein the set of display panel tiles is configured to display the image ([0061]); and 
a flexible interconnect substrate (44, [0073] and [0065]) that includes an area of compound curvature, 


Regarding Claim 2, Kim discloses (figs. 1-9) the electronic device defined in claim 1 wherein the flexible interconnect substrate comprises an array of flexibility-enhancement openings ([0072], through-hole openings).  

Regarding Claim 3, Kim discloses (figs. 1-9) the electronic device defined in claim 2 wherein the flexibility- enhancement openings comprise through-hole openings ([0072], through-hole openings).  

Regarding Claim 4, Kim discloses (figs. 1-9) the electronic device defined in claim 3 wherein the through-hole openings are arranged in an array to form a mesh pattern in the flexible interconnect substrate ([0073]). 
 
Regarding Claim 5, Kim discloses (figs. 1-9) the electronic device defined in claim 3 wherein the flexibility- enhancement openings comprise slot-shaped openings (42, [0072], fig.9).  

Regarding Claim 7, Kim discloses (figs. 1-9) the electronic device defined in claim 1 wherein the flexible interconnect substrate comprises silicone ([0073]).  

Regarding Claim 8, Kim discloses (figs. 1-9) the electronic device defined in claim 1 wherein the flexible interconnect substrate has locally stiffened regions ([0076], metal traces).  

Regarding Claim 9, Kim discloses (figs. 1-9) the electronic device defined in claim 8 wherein the display panel contacts are joined to the interconnect substrate contacts in the locally stiffened regions ([0076] and fig.9).  

Regarding Claim 10, Kim discloses (figs. 1-9) the electronic device defined in claim 1 further comprising integrated circuits, wherein each integrated circuit is embedded in a respective one of the display panel tiles ([0062]).  

Regarding Claim 11, Kim discloses (figs. 1-9) the electronic device defined in claim 1 further comprising an integrated circuit electrically coupled to metal traces in the flexible interconnect substrate ([0062]).

Regarding Claim 12, Kim discloses (figs. 1-9) the electronic device defined in claim 1 further comprising a board-to- board connector that is electrically coupled to metal traces in the flexible substrate ([0088]).  

Regarding Claim 13, Kim discloses (figs. 1-9) the electronic device defined in claim 1 further comprising an encapsulant layer that covers the set of display panel tiles ([0061]).  

Regarding Claim 14, Kim discloses (figs. 1-9) the electronic device defined in claim 1 wherein the display further comprises a transparent display cover layer that overlaps the set of display panel tiles ([0056]).  

Regarding Claim 16, Kim discloses (figs. 1-9) the electronic device defined in claim 1 further comprising: wireless transceiver circuitry; and a wrist strap coupled to the housing ([0056]).  

Regarding Claim 17, Kim discloses (figs. 1-9) an electronic device, comprising: 
a housing (a cover or enclosure, [0056]) and a display (14, [0053]) coupled to the housing, wherein the display includes at least one display panel having an array of pixels (24, LED and fig.9) configured to display an image and 
includes a separate flexible elastomeric interconnect substrate (44) that is coupled to the display panel with adhesive ([0077]), 
wherein the display panel has inwardly facing contacts that mate with corresponding outwardly facing contacts on the flexible elastomeric interconnect substrate (shows in fig.9) and 
wherein the flexible elastomeric interconnect substrate comprises metal traces ([0061]) forming interconnects that are coupled to the outwardly facing contacts (shows fig.8).  

Regarding Claim 18, Kim discloses (figs. 1-9) the electronic device defined in claim 17 wherein the flexible elastomeric interconnect substrate is stretched to form a surface with compound curvature that is overlapped by the display panel ([0090] and shows in fig.8).  

Regarding Claim 19, Kim discloses (figs. 1-9) the electronic device defined in claim 18 further comprising: inwardly facing interconnect substrate contacts on an inwardly facing surface of the flexible elastomeric interconnect substrate (figs. 4-5 and 9); and a display driver (36) integrated circuit coupled to the inwardly facing interconnect substrate contacts.  

Regarding Claim 20, Kim discloses (figs. 1-9) a display, comprising: 
display panel tiles (24, LED and fig.9) each of which has pixels and an embedded integrated circuit (36) that is electrically coupled to the pixels of that display panel tile; and 
a flexible interconnect substrate (44, [0073] and [0065]) containing metal traces forming interconnects ([0061]), 
wherein the flexible interconnect substrate has an area of compound curvature ([0090]) overlapped by at least some of the display panel tiles, 
wherein the display panel tiles each have display panel tile contacts that mate with corresponding flexible interconnect substrate contacts on the flexible interconnect substrate (fig.9), and 


Regarding Claim 21, Kim discloses (figs. 1-9) the display defined in claim 20 wherein the display panel tiles comprise rigid printed circuit board material ([0061]) and wherein the flexible interconnect substrate comprises a layer of elastomeric polymer with an array of flexibility-enhancement openings ([0072], through-hole openings).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Jung et al (US Pub No. 2020/0051964 A1 and Jung hereinafter)
Regarding claim 6, Kim discloses the electronic device defined in claim 1. Kim further teaches wherein the display panel tiles have polymer substrates formed from a first polymer ([0061], rigid PCB) and wherein the flexible interconnect substrate is formed from a second polymer ([0073], elastomeric polymer). 
Kim does not explicitly disclose wherein a first polymer of a first elastic modulus and a second polymer of a second elastic modulus, that is less than the first elastic modulus.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Zhu et al (WO 2020/057063 A1 and Zhu hereinafter, IDS submitted)
Regarding claim 15, Kim discloses the electronic device defined in claim 1. Kim does not explicitly disclose wherein the interconnect substrate contacts of the flexible interconnect substrate are oriented to compensate for rotation of the interconnect substrate contacts and corresponding rotation of the display panel tiles as the flexible interconnect substrate is stretched to conform to the area of compound curvature. However, Zhu teaches (fig. 5 and [0071] to [0073]) wherein the interconnect substrate contacts (3) of the flexible interconnect substrate are oriented to compensate for rotation of the interconnect substrate contacts and corresponding rotation of the display panel tiles (23) as the flexible interconnect substrate is stretched to conform to the area of compound curvature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible interconnect substrate are oriented to compensate for rotation of the interconnect substrate contacts and corresponding rotation of the display panel tiles as the flexible 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841